PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Fantel et al.
Application No. 16/194,326
Filed: November 17, 2018
For: Dehydrated Edible Meat Chip Snack for Humans and Pets

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.137(a), filed December 31, 2020, to revive the above-identified application.

The petition under 37 CFR 137(a) is hereby DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required.

The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed June 11, 2020, which set a shortened statutory period for reply of three (3) months.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on September 12, 2020.  A Notice of Abandonment was mailed December 22, 2020.

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  The instant petition lacks item(s) (1) and (3).


As to item (1)

The Office acknowledges the response submitted with the present petition.  However, the response was submitted with a proper signature.  In addition, petitioner has failed to provide a complete response that address the issue in non-final Office action. As a result, the response is deemed improper.  Therefore, a proper response addressing the issues in the non-final Office action is needed with the renewed petition.  For petitioner’s convenience attached is some literature “Responding to a non final rejection with sample response” containing information to assist in preparing a proper response.

As to item (3)

The present petition was submitted without a proper signature.  Therefore, the statement of delay is not acceptable.  The statement of unintentional delay is not considered at this time to be a properly submitted statement.  In this regard, the petitioner’s attention is directed to 37 CFR 1.33(b), which states.


Amendments and other papers.  Amendments and other papers, except for written assertions pursuant to § 1.27(c)(2)(iii) or (c)(2)(iv), filed in the application must be signed by:
(1)    A patent practitioner of record;
(2)    A patent practitioner not of record who acts in a representative capacity under the provisions of § 1.34; or
(3)    The applicant (§ 1.42). Unless otherwise specified, all papers submitted on behalf of a juristic entity must be signed by a patent practitioner.


An unsigned amendment (or other paper) or one not properly signed by a person having authority to prosecute the application is not entered.  This applies, for instance, where the amendment (or other paper) is signed by only one of two applicants and the one signing has not been given a power of attorney by the other applicant.  

Since the petition was not properly signed the petition is considered to not contain a proper statement of unintentional delay. For that reason, the petition cannot be granted at this time.

In sum, petitioner must submit a renewed petition and a proper response signed by all the applicants (Darlene Fantel and Robert S. Fantel), or a patent practitioner not of record who acts in a representative capacity under the provisions of § 1.34, or a patent practitioner of record.


DISMISSED

It is noted that petitioner has submit the COVID-19 wavier for the petition to revive fee and the $525 petition fee with the present petition.  However, the COVID-19 waiver must have been filed by July 31, 2020, in order to be eligible for the waiver.1  As a result, the COVID-19 waiver is not acceptable and petitioner is required pay the petition fee under 37 CFR 1.17(m).   Therefore, $525 is necessary and has been applied towards the payment of the required petition fee.

Petitioner may wish to consider hiring a registered patent attorney or agent to assist in the prosecution of this application.  However, the Office also recognizes that the cost of such assistant is prohibitive for many applicants, particularly independent inventors and small business concerns.  In light of that, the Office has launched the Pro Se Assistance Program to help inventors meet their goals of protecting their valuable intellectual property.  For general inquiries, questions about your application, or other pro se matters, the Pro Se Assistance Program can be contacted in variety of ways:

Email: innovationdevelopment@uspto.gov 
Toll free phone number: 1-866-767-3848
Post Mail:Pro Se Assistance, Mail Stop 24P.O. Box 1450Alexandria, VA, 22313-1450

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web2 

Any questions concerning this decision may be directed to JoAnne Burke at (571) 272-4584.  


/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions



Attachment:  A copy of Responding to a non final rejection with sample response


    
        
            
        
            
        
            
    

    
        1 See June 2020 Update Coronavirus Aid, Relief, and Economic Security Act Notice (CARES)
        2 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).